(pGNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The terminal disclaimer overcomes the obviousness double patenting rejections.   Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13,15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. 4308337, in view of Eilbeck 4626492.
Roach et al. 4308337 teaches an aluminum substrate which is coated with a bright copper layer which is coated with a novolak resin with 2,4-bis(6-diazo-5,6,dihydro-5-oxo-1-naphthalenesulfonyloxy)benzophenone coated to a thickness of 5 microns which is imagewise exposed with a HeCd laser (441.6 nm) in a spiral track pattern, followed by a flood exposure with an unfiltered 100W Hg arc lamp for 3 minutes at a distance of few cm, which exposes the top 0.3 microns of the resist and upon development, the exposed areas are removed (example 1, 5/12-61).  Note figures 2 and 4 (discussed at 2/40-45). The Hg arc lamp inherently emits at 312-313,334 and 365 nm and is held to meet the limitations of claim 15.  The complete expression of 
Eilbeck 4626492 teaches the increased photospeed by adding a sensitizer to a naphthoquinone diazide resists.  Useful dyes include those absorbing in the 330-460 nm range, preferably 400-460 nm and most preferably 400-440 nm.  These include anthraquinones, coumarins, diphenylmethanes, triphenylmethanes, azines, xanthenes, azo dyes (4/8-51).  The addition of trihydroxybenzophenones is also disclosed as improving photospeed (4/52-68). 
It would have been obvious to modify the process of the cited example of Roach et al. 4308337 by adding known sensitizers such as the anthraquinones, diphenylmethanes, triphenylmethanes or trihydroxybenzophenones to increase the photospeed of the composition as taught by Eilbeck 4626492 for diazide sensitized resists to reduce the time required for exposure.
The light incident upon resist has a maximum intensity at the top surface of the resist and decreases according to Beer’s Law with increasing penetration into the thickness of the layer and the photoacid generated by that incident light similarly is highest at the top/upper surface of the resist and reduced with increasing depth into the resist so the embodiment where the exposed resist has “a higher concentration of acid proximate to an upper region of the photoresist layer than at an interface between the resist and the underlying layer “  is met.  Also the entire top surface of the resist is exposed, so the top surface of the resist where the openings are formed receives both exposures and it therefore the area with the highest exposure and photoacid generation. The tapered pattern is the result of the cumulative absorption of the light as it passes through the layer in the first exposure (Beer’s Law). 
Claims 13-15 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. 4308337, in view of Eilbeck 4626492, further in view of Kato et al. 5338178.
Kato et al. 5338178 teaches the manufacture of the embossing master by providing a substrate with a nickel coating to form a mirror like substrate which is coated with a positive resist.  The resist is patterned and used to pattern the Ni and conductive layer to form the embossing mold (4/62-5/23).  When exposing a photoresist coated on a mirror-like substrate, there are problems with interference which results in corrugated sidewalls, the desired pattern is either larger or smaller and the S/N is decreased.  This can be solved by oxidizing the Ni surface to make it less reflective.  Alternatively, a separate (interferometric) antireflective layer or absorption layer (which also reduced reflectivity) can be coated in place of the oxidized layer (7) (6/7-53). 
	It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Roach et al. 4308337 and Eilbeck 4626492 by adding an (interferometric) antireflective layer or absorbing layer which acts as an antireflection layer by absorbing the light preventing reflection as taught by Kato et al. 5338178 to prevent corregations in the sidewalls of the resist and increase pattern accuracy (correct sizes) with a reasonable expectation of success.
	The response above is relied upon without further comment as no further arguments were advanced by the applicant.

Claims 1-4,7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. 20050214674, in view of Shirley et al. 201002272827.

Shirley et al. 20100227282 describes a silicon substrate coated with a bottom antireflection layer and a positive (acid generating) resist, which was exposed to 193 nm radiation through a reticle with 33 mJ and flood exposure to 193 nm radiation at 1 mJ and developed [0023-0024]. Using shorter patterned exposure and a (global, bias) flood exposure over a larger area to achieve the threshold exposure in the desired areas, rather than having each patterned exposure long enough to reach the exposure threshold reduces the time required to achieve exposure [0003,0024-0025]. The patterned dose can be 50-95% of the E0 dose [0014]. The flood exposure can be 5 to 65% of the E0 , such as 1-10 mJ[0017]. The pattern and flood exposure can be different wavelengths but are preferably within 100 nm of each other [0019].
It would have been obvious to one skilled in the art to modify the process of examples 10 or 12 of Sui et al. 20050214674 by using shorter patterned exposures with the stepper combined with a low intensity flood exposure over the entire wafer surface taught by Shirley et al. 201002272827 to reduce the time required to form developable (latent) images over the entire wafer so that the first patterned exposure generates acid in both the resist and the BARC layer and the second exposure also generates acid in both the photoresist and BARC layers in addition to that generated by the first exposure so the amount of acid generated/present is higher in the BARC layer than after the second exposure and allows for development of the resist and BARC layer.   
Further, it would have been obvious to modify the resultant processes by using other wavelength including 300-400 nm based upon the direction at [0021] of Sui et al. 20050214674, o  as taught in [0017] of Shirley et al. 201002272827 and/or to use different wavelengths for the flood and patterned exposure within 100 nm of each other as taught at [0019] of Shirley et al. 201002272827.
	The primer layer is considered an underlayer. As discussed previously, as the light of the flood exposure at 193 nm, which the resist is sensitive to, passed through the layer more of it is absorbed (Beer’s Law), so that percentage of the light incident upon the surface of the resist is reduced as it travels through the resist and less light is available to generate the acid.   Therefore the concentration of the photogenerated acid will be highest at the top surface of the resist. The antireflection layer prevents the reflected light from contributing (second pass exposure). The effect of the absorption in reducing the amount of 193 nm light is more pronounced in the antireflection layer due to it having a high absorption parameter/coefficient (k) of 0.1 to 0.75 [0041], which is higher than the absorption of the resist so that it can perform the antireflection function.
	Claim 1 does not require the photoresist to have an absorber.  The BARC layer of Sui et al. 20050214674 does have an absorber attached to the alkali soluble resin. 


Claims 1-4,7 and 9-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. 20050214674, in view of Shirley et al. 201002272827, further in view of Watanabe 20070049651. 
Watanabe 20070049651 teaches sensitizers for increasing the efficiency of photoacid generation including anthracene, acetophenone, benzophenone, thioxanthone and the like [0249]. 
It would have been obvious to modify the processes rendered obvious by the combination of  Sui et al. 20050214674 and Shirley et al. 201002272827 by adding known sensitizers such as the anthraquinones, diphenylmethanes, triphenylmethanes or trihydroxybenzophenones to the BARC layer and/or the photoresist to increase the photospeeed of the composition as taught by Watanabe 20070049651 for  resists to reduce the time required for exposure.
The response above is relied upon without further comment as no further arguments were advanced by the applicant.

Claims 1-4,7 and 9-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. 20050214674, in view of Shirley et al. 201002272827 and Watanabe 20070049651, further in view of  Sinta 5976770.
Sinta et al. 5976770 teaches photoacid generators for resist including triphenylsulfonium salts (15/50), imidosulfonates (16/10), and halogenated non-ionic photoacid generators (14/46-68) (14/41-16/68). The addition of dyes and sensitizers are discussed at (17/20-28). 
	In addition to  the basis above, it would have been obvious to modify the processes rendered obvious by the combination of Sui et al. 20050214674, Shirley et al. 201002272827, and Watanabe 20070049651 by photoacid generators used in the resist and/or BARC layers with other known photoacid generators, such as the triphenylsulfonium salts (15/50), imidosulfonates (16/10), and halogenated non-ionic photoacid generators disclosed by Sinta et al. 5976770 as useful with dyes and sensitizers.
Claims 1-4,7,9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. 20050214674, in view of Shirley et al. 201002272827, further in view of Hause et al. 6555479.
Hause et al. 6555479 teaches with respect to figures 1-6, a substrate (115), which may be a wafer or a wafer with layers upon it, with a process/dielectric layer (110) upon it, which is coated with a positive (acid containing) resist to a thickness of 300-1000 nm. An ARC layer can be formed on the process layer (110). This is exposed to 10 mJ/cm2 with 193 nm to expose a depth of 530 nm, this is then exposed to 20 mJ/cm@ of 243 nm radiation to expose the entire thickness of the resist and the resist is developed (1/46-6/15).
In addition to the basis above, it would have been obvious to one skilled in the art to perform the processes rendered obvious by the combination of Sui et al. 20050214674 and Shirley et al. 201002272827 by using a substrate provided with layers to be processed upon it as this is entirely conventional as evidenced by Hause et al. 6555479 and the exposure of the upper portion of the resist in figure 2 generates the first acid amount and is increased in the portion of the upper resist surface exposed during the second exposure shown in figure 3 to a second higher level to form the stepped profile shown in figure 4 of Hause et al.   
The response above is relied upon without further comment as no further arguments were advanced by the applicant.

Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda 6440632, in view of Hause et al. 6555479 and Eilbeck 4626492.
Yasuda 6440632 teaches in examples 1-5 a positive novolac resist with napthoquinone diazide acid generators coated upon a silicon wafer to a thickness of 1.1 micron.  It was exposed with 365 nm radiation, baked and the entire surface exposed at 222 nm at 5 mW/cm2 for 1,3 or 5 seconds which was then developed to form openings in the (positive) resist (11/1-12/50). In examples 9-12 a positive novolac resist with triphenylsulfonium triflate acid generators coated upon a silicon wafer to a thickness of 0.7 micron.  It was exposed pattern wise with 248 nm radiation, baked and the entire surface exposed at 346 nm for 50,110 or 150 msec which were then developed to form openings in the (positive) resist (13/26-14/49).  Useful wavelengths and dosages are disclosed (8/47-9/51). The photoacid generators can be napthoquinone diazides or triphenylsulfonium salts such as triphenylsulfonium triflate (5/1-7/20).  The addition of dyes is also disclosed (8/21-23). 
It would have been obvious to one skilled in the art to modify the process of examples 1-5 of Yasuda 6440632 by adding an antireflective layer before coating the photoresist and/or coating the resist upon a substrate having layers to be patterned/processed as taught by Hause et al. 6555479 and adding known sensitizers such as the anthraquinones, diphenylmethanes, triphenylmethanes or trihydroxybenzophenones to the azide resist to increase the photospeed of the composition as taught by Eilbeck 4626492 for diazide sensitized resists to reduce the time required for exposure.
The response above is relied upon, noting that the exposure in the upper portion of the resist during the first exposure generates a first acid concentration and this is increased in upper portion of the resist in the areas previously exposed by the flood exposure.

Claims 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda 6440632, in view of Hause et al. 6555479 and Watanabe 20070049651.
It would have been obvious to one skilled in the art to modify the process of examples 9-12 of Yasuda 6440632 by adding an antireflective layer before coating the photoresist and/or coating the resist upon a substrate having layers to be patterned/processed as taught by Hause et al. 6555479 and adding known sensitizers such as the anthracene, anthraquinones, benzophenone, thioxanthone to the triphenylsulfonium resist to increase the sensitivity of the compositions as taught by Watanabe 20070049651 for PAG sensitized resists to reduce the time required for exposure.
The response above is relied upon, noting that Watanabe teaches the addition of sensitizers.

Claims 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda 6440632, in view of Hause et al. 6555479 and Watanabe 20070049651, further in view of Sinta et al. 5976770.
In addition to  the basis above, it would have been obvious to modify the processes rendered obvious by the combination of Yasuda 6440632, Hause et al. 6555479 and Watanabe 20070049651 by photoacid generators used in the resists with other known photoacid generators, such as the triphenylsulfonium salts (15/50), imidosulfonates (16/10), and halogenated non-ionic photoacid generators disclosed by Sinta et al. 5976770 as useful with dyes and sensitizers.

Claims 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Obszarny 5905019, in view of Roach et al. 4308337, Lu et al. 6420101, Eilbeck 4626492  and Hause et al. 6555479.
Obszarny 5905019 teaches coating a resist on a wafer, which may have been previously treated with primer layer, with a resist. This is then blanket exposing the resist using a subthreshold exposure with UV of 0.1 to 2 J/cm2, for 10-130 msec with 365 or 248 nm. This is subjected to a development to remove the top of the resist (thinning of the resist). The result is then exposed with a patterned exposure of UV light which may be the same wavelength and the result developed (3/64-5/46]. The resist can be a positive resist such as AZ7500 which includes a naphthoquinone, solvent and diazanapthoquinone (acid generator) (3/44-63). This process can be applied to any semiconductor device including CMOS or MOS devices (5/51-53)
It would have been obvious to one skilled in the art to modify the process of Obszarny 5905019 by adding an antireflective layer before coating the photoresist and/or coating the resist upon a substrate having layers to be patterned/processed as taught by Hause et al. 6555479, performing the flood exposure after the patterned exposure and with a different wavelengths for the exposures with a reasonable expectation of success based upon this being known in the art as evidenced by Roach et al. 4308337, eliminating the intervening development as this is known in the art as evidenced by Lu et al. 6420101 and adding known sensitizers such as the anthraquinones, diphenylmethanes, triphenylmethanes or trihydroxybenzophenones to the azide resist to increase the photospeed of the composition as taught by Eilbeck 4626492 for diazide sensitized resists to reduce the time required for exposure.

Claims 13,17 and 19 are rejected under 35 U.S.C. 103 as obvious over Livesay 5468595, in view of Eilbeck 4626492.
Livesay 5468595 teaches with respect to figures 5-7, a photoresist (22/24) coated upon a substrate (20), which includes pattern-wise exposed area to dose A (24) with optical, X-ray or electron beam, which is then exposed across the entire resist surface with one or more levels of exposure at different depths in the resist.  With higher energies (accelerating voltages), deeper portions of the resist are exposed to a dose C and the upper portions of the resist are exposed to dose B.  The areas exposed twice (pattern and flood/uniform) form areas where the exposure is dose A+B (upper shaded) and A+C (lower, black).  If the dose C is greater than dose B, the resist will be undercut upon development, while if the reverse is true, a taper will be formed by the development. Any sidewall angle can be achieved in the developed profile using the appropriate voltage of electron beams (6/22-7/19). The of diazaquinone novolak photoresists is disclosed (8/57-67). The use of resist to mask subtractive processes in the prior art is known as evidenced in figures 1a-2, which illustrates the substrate (20) provided with a layer (21) and photoresist (22), where the patterned resist is used to etch the underlying layer (1/46-63). The use of light, X-rays, -rays, ions or electrons for the patterning exposure is disclosed (1/22-45).
	It would have been obvious to modify the process of the cited example of Livesay 5468595 by adding known sensitizers such as the anthraquinones, diphenylmethanes, 
The response above is relied upon, noting that Livesay 5468595 teaches the deep/penetrating exposure and the exposure of the top surface to generate an undercut which is indicative of a higher acid concentration generated by the summed exposures at the bottom of the resist. 

Claims 13,16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. JP 54-045102, in view of Brunner et al. 4039371,  Yasuda 6440632, Eilbeck 4626492   and Shirley et al. 20100227282
Shima et al. JP 54-045102 (machine translation attached) teaches with respect to figure 2, a glass substrate which is coated with a highly reflective (60%) metal layer and then an (AZ1350 diazo) positive acting photoresist is coated upon this to a thickness of 1000 angstroms.  An argon ion laser (emits at 488 nm) is used to expose the substrate while moving the substrate relative to the beam.  Upon development with an AZ developer, an inverted trapezoid pattern is formed and a metal (aluminum, 2000 angstroms) (6) is deposited (original at pages 2/upper right to lower left column).  The reflectance must be at least 30% to form the inverted trapezoid. The Chromium layer can be other metals having 30% reflectivity such as Al, Ni, Si, Ge (page 3/upper left column)
Brunner et al. 4039371 establishes that AZ 1350J is a positive resist which can be exposed with a mercury lamp (365 nm i-line emission) which includes a phenol-formaldehyde resin with a diazonaphthoquinone sensitizer (5/47-61)

The response above is relied upon without further comment as no further arguments were advanced by the applicant.

Claims 5,6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 14, 2021